IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Case No. 3:07cr62(2)
Plaintiff,
JUDGE WALTER H. RICE
vs.
KURT STRODE,
Defendant.

 

ORDER LIFTING FEDERAL DETAINER AND PLACING DETAINER BACK
ON DEFENDANT AT CONCLUSION OF STATE MATTER

 

For good cause shown, the federal detainer in this matter is hereby lifted to allow defendant
to address his state charge. Once released to state custody, the Court will place a detainer on
defendant in order that he may be held upon the conclusion of his state charges in order to address

the charges in this matter.

February 14, 2019 L(,¢)Z~‘ l~£°-\

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of record
United States Marshal

